DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Intended Use Language
Regarding the language in claim 1 referring to the valve intended to be used as a “dosing valve for dosing paste-like masses”, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharrer (U.S. Pub. 2019/0316702) in view of Antunes Guimaraes, et al. (“Guimaraes”) (U.S. Pub. 2005/0109974), Trusselle (U.S. Pat. 3,774,655) and Green (U.S. Pub. 2003/0141480).
Regarding claim 1, Scharrer discloses a valve capable of dosing a paste-like material with a movable valve element (19) which opens and closes a valve opening through which a portion is discharged (ports in valve body seen in Fig. 1).
Scharrer discloses that the valve element (40) may comprise a material (¶ [0058]: “Alternatively, the shell 40 may be comprised of another material providing the desired wear and sealing properties”) at its end region which when viewed in a closing direction is a leading end of the valve element.
Guimaraes discloses a valve (100) with a valve element (164) made from “an elastomeric material, which can be a natural or synthetic rubber” (¶ [0010, 0033]).  “Preferably, the hardness of the elastomeric material is between about 50 to about 90 on the Shore A scale, more preferably about 60 to about 80 Shore A.” (¶ [0033])  
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Guimaraes’ teaching of a well-known rubber sealing valve seat to ensure a leak-proof seal when the valve is in the closed position.
Scharrer discloses that the valve is capable of being employed in food processing (¶ [0005]) but doesn’t specify that it is arranged at the discharge end of a filling machine.  Trusselle discloses a filling machine (Fig. 1) with a valve (22) at a discharge end of the filling machine filling a container (16).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use Scharrer’s valve at the dispensing end of a filling machine since doing so would control the flow of product.
The combination does not specify the area of the valve opening, such as 50 mm2 to 2000 mm2.  Green discloses (¶ [0031]) a valve with a valve size between 0.5 inch to 2 inch (12.7 mm to 50.8 mm) (126.6 mm2 to 2025.8 mm2).  Green also discloses (¶ [0031]) that an orifice may be sized to meet specific flow control requirements and that as the diameter of the orifice is selected to be larger or smaller, a desired maximum valve flow coefficient can be achieved.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select the valve opening, such as 8 mm to 50 mm in diameter (as 50 mm2 to 2000 mm2), based on the required flow rate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  MPEP 2144.05
Scharrer’s valve housing (12) has a side contact surface (18) on its inner side which extends obliquely to the closing direction of said valve element and against which a finger is able to be squeezed when squeezed by the valve element.
Regarding claim 2, Scharrer discloses that the elastic material, as modified by Guimaraes, is arranged on an inner side of the valve housing (versus an outside the valve housing) and an object, such as a finger, is capable of being squeezed on the inner side by the valve element moving in the closing direction.
Regarding claim 3, Scharrer discloses that the valve is capable of squeezing an object, such as a finger, on an edge region on an edge region around the valve opening.
Regarding claim 4, Scharrer’s valve element’s diameter in the end region decreases in the closing direction and has a circumferential side contact surface that is formed as convex.
Regarding claim 5, Scharrer discloses a squeezing region that is defined by a side contact surface of the valve element (19) that is inclined in the closing direction and the side contact surface (18) of a valve housing (7), where the side contact surface that is inclined toward the closing direction of the valve element, where the surfaces are disposed opposite one another of the squeezing region.  (seen in Fig. 1)
Scharrer discloses that a valve housing (12) has a side contact surface (18) on its inner side which extends obliquely to the closing direction of said valve element and against which a finger is able to be squeezed when squeezed by the valve element.
Regarding claim 7, Scharrer discloses that the side contact surface is arranged in an edge region around the valve opening and, in the closed state of the valve, is formed in a transition region between a feed line (12) and a cylindrical pipe section (lower cylindrical port seen in Fig. 1) in which said valve element moves opens into said pipe section at an angle of < 90°.
Regarding claim 8, Scharrer discloses that the side contact surface is formed in a transition region between a feed line (12) and a cylindrical pipe section (lower cylindrical port seen in Fig. 1) in which the valve element moves, and the cylindrical pipe section is a lower pipe surface of the feed line.  (Ports 12 and the lower port are integrally made with the valve body.)
Regarding claim 9, Scharrer discloses in Fig. 1 that the side contact surface is formed in the transition region between the feed line and the cylindrical pipe in which said valve element moves.
Regarding claim 12, Scharrer discloses that the valve comprises an axially movable discharge piston as the valve element (19) which opens and closes the valve opening. 
Regarding claim 15, Scharrer, as modified by Guimaraes, discloses that the elastic material is an elastomer (rubber).
Regarding claim 16, Scharrer, as modified by Guimaraes, discloses that the elastic element has “hardness of the elastomeric material is between about 50 to about 90 on the Shore A scale” but does not specify a hardness of 30-80 Shore A; however, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select a certain hardness, such as between 30-80 Shore A, to ensure satisfactory sealing of the valve when closed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  MPEP 2144.05
Regarding claim 18, Scharrer, as modified by Guimaraes, discloses that the elastic material closes the valve opening.
Regarding claim 19, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use Scharrer’s valve with liquid or paste-like food products since Scharrer discloses that valves are employed in food processing (¶ [0005]). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharrer, Guimaraes, Trusselle and Green as applied to claim 2 above, and further in view of Macgregor (U.S. Pub. 2018/0177211).
Regarding claim 13, Scharrer discloses that the valve is configured as a seated valve and comprises an axially movable plunger as the valve element (40) which closes the valve opening arranged at the lower end of a nozzle (output port at bottom of body).  Scharrer is silent that the nozzle is a conically tapering nozzle.
Macgregor discloses a similar valve with a conically tapering nozzle (19) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Macgregor’s conically tapering nozzle to more precisely direct the dispensed material.
Claims 10, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharrer, Guimaraes, Trusselle and Green as applied to claim 1 above, and further in view of Powers (U.S. Pat. 4,609,176).
Regarding claim 10, Scharrer discloses that the valve is actuated by a control device (¶ [0045]: pneumatic or mechanical actuator) but does not specify that the closing force is limited to a predetermined value.
Powers discloses a valve with a control device (motor 52) which raises and lowers a valve stem (64, 62, 56) incrementally 0.001 inches of linear travel per electrical pulse to the motor (52), the motor able to supply approximately 60 ounces (16.7 N) to 25 pounds (111.2 N) of force (col. 6, lines 26-28).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Powers’ electrically controlled pulsed motor to precisely control the position (and therefore the closing force) of the valve stem to provide predetermined fluid flow changes with axial displacement of the valve stem (col. 6, lines 13-20).
Regarding claim 11, Scharrer, as modified by Powers, discloses that the predetermined value of closing force is less than 135 N.
Regarding claim 17, Scharrer discloses that the valve is actuated by a control device (¶ [0045]: pneumatic or mechanical actuator) but does not specify that the pressure on a squeezed object, such as a finger (per the disclosure), is no greater than 60 N/cm2.
Powers discloses a valve with a control device (motor 52) which raises and lowers a valve stem (64, 62, 56) incrementally 0.001 inches of linear travel per electrical pulse to the motor (52), the motor able to supply approximately 60 ounces (16.7 N) to 25 pounds (111.2 N) of force (col. 6, lines 26-28).
Therefore, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Powers’ electrically controlled pulsed motor to precisely control the position (and therefore the closing force) of the valve stem to provide predetermined maximum force, depending on the size of the object to be squeezed and the pressure desired.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharrer, Guimaraes, Trusselle and Green as applied to claim 1 above, and further in view of Natalizia (U.S. Pat. 3,572,383).
Regarding claim 14, Scharrer discloses a valve with a movable valve element (19) but does not specify that the valve element is a rotary piston.  Natalizia discloses a valve (2) with a rotary piston valve element (6) with an elastic material (8) at its end region, the valve element opens and closes by rotation.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Scharrer’s valve with Natalizia’s valve, since doing so would be a mere substitution of one known valve configuration for another known valve configuration with the expected results that the substituted valve would control flow (see MPEP 2143 I B).
Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive.
The Applicant points out on page 7 of the Remarks that the limitation of the valve opening area in claim 1 was not addressed.  This limitation is addressed in this Action.
The Applicant argues on page 9 of the Remarks Scharrer does not disclose that the valve controls the flow of “paste-like masses”.  However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
The Applicant also argues on page 9 of the Remarks that a finger cannot be squeezed by Scharrer’s valve because Figure 1 of Scharrer appears to illustrate “flanges” on the intlet and outlet of the valve.  Scharrer is silent in regards to the inlet or outlet structure or “flanges”.  Scharrer’s valve is fully functional without any additional structure, such as pipe, etc connected to the outlet of the valve.  Hence, the outlet is not blocked and an object inserted thereto may be pinched by the valve head when closed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754